


MEXORO MINERALS LTD.




2008 NONQUALIFIED STOCK OPTION PLAN







Purpose.  This Stock Option plan (this “Plan”) is established by Mexoro Minerals
Ltd. (the “Company”).  The purposes of this Plan are (a) to ensure the retention
of the services of existing executive personnel, key employees, and directors of
the Company or its affiliates; (b) to attract and retain competent new executive
personnel, key employees, consultants and directors; (c) to provide incentive to
all such personnel, employees, consultants and directors to devote their utmost
effort and skill to the advancement and betterment of the Company, by permitting
them to participate in the ownership of the Company and thereby in the success
and increased value of the Company; and (d) to allow vendors, service providers,
consultants, business associates, strategic partners, and others, with or that
the Board of Directors anticipates will have an important business relationship
with the Company or its affiliates, the opportunity to participate in the
ownership of the Company and thereby to have an interest in the success and
increased value of the Company.




Applicability of General Provisions.  Unless any Plan specifically indicates to
the contrary, all Plans shall be subject to the General Provisions of the Stock
Option plan set forth below, and references to the Plan could also mean
reference to the Plans.




GENERAL PROVISIONS OF THE STOCK OPTION PLAN




Article 1.

Administration.  The Plan shall be administered by a committee (“Committee”)
consisting of not less than one director of the Company as designated by the
Board of Directors of the Company (“Board”).  The Board may from time to time
remove members from the Committee, fill all vacancies in the Committee, however
caused, and may select one of the members of the Committee as its Chairman.  Any
action of the Committee shall be taken by a majority vote or the unanimous
written consent of the Committee members.  The Committee shall hold meetings at
such times and places as it may determine, shall keep minutes of its meetings,
and shall adopt, amend, and revoke such rules and procedures as it may deem
appropriate with respect to the Plan.




Notwithstanding any other provision of the Plan (and without limiting the
Committee’s authority), in connection with any action concerning grants of
Awards to or transactions by “Insiders,” the Committee may adopt such procedures
as its deems necessary or desirable to assure the availability of exemptions
from Section 16 of the Securities Exchange Act of 1934 afforded by Rule 16b-3
thereunder or any successor rule.  Without limiting the foregoing, in connection
with approval of any transaction by an “Insider” involving a grant, award or
other acquisition from the Company, or involving the disposition to the Company
of the Company’s equity securities, the Committee may delegate its approval
authority to a subcommittee thereof comprised of





two or more “Non-Employee Directors” (as defined in Rule 16b-3), or take action
by the affirmative vote of two or more Non-Employee Directors (with all other
members of the Committee abstaining or recusing themselves from participating in
the matter), or refer the matter to the full Board of Directors for action.  For
this purpose, and “Insider” shall mean an individual who is, on the relevant
date, a specifically identified officer, director, or 10% beneficial owner of
the Company, as defined under Section 16 of the Securities Exchange Act of 1934.




Article 2.

Authority of Committee.  Subject to the other provisions of this Plan, and with
a view to effecting its purpose, the Committee shall have the sole authority, in
its absolute discretion: (a) to construe and interpret the Plan; (b) to define
the terms used herein; (c) to determine, to the extent not provided by the Plan
or the relevant Plan, the terms and conditions of Options and Restricted Shares
granted pursuant to the terms of the Plan; and (d) to make all other
determinations necessary or advisable for the administration of the Plan and to
do all things necessary or desirable for the administration of the Plan.  All
decisions, determinations, and interpretations made by the Committee shall be
binding and conclusive on all affected individuals having an interest in the
Plan and on their legal representatives, heirs and beneficiaries.




Article 3.

Maximum Number of Shares Subject to the Plan.  The shares of common stock which
may be issued under the Plan shall be the authorized and unissued, $0.001 par
value common stock of the Company (the “Common Stock”).  The maximum aggregate
number of shares of Common Stock which may be issued under the Plan shall be
2,000,000 shares.




The shares of Common Stock to be issued upon exercise of an Option may be
authorized but unissued shares or shares reacquired by the Company.  If any of
the Options granted under the Plan expire or terminate for any reason before
they have been exercised in full, the unpurchased shares subject to those
expired or terminated Options shall cease to reduce the number of shares
available for purposes of the Plan.




The proceeds received by the Company from the sale of its Common Stock pursuant
to the exercise of Options under the Plan, if in the form of cash, shall be
added to the Company’s general funds and used for general corporate purposes.




Article 4.

Eligibility and Participation.  Officers, employees, directors (whether employee
directors or non-employee directors), and independent contractors or agents of
the Company or its subsidiaries (“Subsidiaries”) who are responsible for or
contribute to the management, growth, or profitability of the business of the
Company or its Subsidiaries shall be eligible to participate in the Plan to the
extent designated by the Committee in its sole and complete discretion
(“Participants”).  The grant of NQSOs to a Participant shall be the grant of
separate options and each NQSO shall be specifically designated as such in
accordance with applicable provisions of the Treasury regulations.  A person may
be granted multiple Awards under the Plan.








For purposes of this Plan, the term “Subsidiary” shall mean any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.  A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.




Article 5.

Effective Date and Term of Plan.  The Plan shall become effective upon its
adoption by the Board of Directors of the Company subject to approval of the
Plan by a majority of the stockholders of the Company voting in person or by
proxy at a meeting of the stockholders or by unanimous written consent, which
approval must be obtained within 12 months following adoption of the Plan by the
Board of Directors.  However, Options may be granted under this Plan prior to
obtaining stockholder approval of the Plan, but any such Options shall be
contingent upon such stockholder approval being obtained and may not be
exercised prior to such approval.  The Plan shall continue in effect for a term
of 10 years unless sooner terminated under Article 7 of these General
Provisions.




Article 6.

Adjustments.  If the then outstanding shares of Common Stock are increased,
decreased, changed or exchanged for a different number or kind or shares or
securities through merger, consolidation, combination, exchange of shares, other
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, then an appropriate and proportionate adjustment shall
be made in the maximum number and kind of shares or securities as to which
Options may be granted under this Plan.  A corresponding adjustment changing the
number and kind of shares or securities allocated to unexercised Options which
shall have been granted prior to any such change, shall likewise be made.  Any
such adjustment in outstanding Options shall be made without change in the
aggregate purchase price applicable to the unexercised portion of the Option,
but with a corresponding adjustment in the price for each share or other unit of
any security covered by the Option.




Article 7.

Termination and Amendment of the Plan.  The Plan shall terminate at the end of
the term of the Plan as described in Article 5.  No Options shall be granted
under the Plan after the effective date of such termination.




Further, subject to the limitation contained in Article 8 of these General
Provisions, the Board of Directors may, at any time and without further approval
of the Company’s stockholders, terminate or suspend the Plan or amend or revise
its terms, including the form and substance of the Option agreements used for
the administration of the Plan.  However, unless the approval by the
stockholders of the Company representing a majority of the voting power (as
contained in Article 5 of these General Provisions) is obtained, no amendment or
revision shall (a) increase the maximum aggregate number of shares that may be
sold or distributed pursuant to Options granted under this Plan, except as
permitted under Article 6 of these General Provisions; (b) change the minimum
purchase price for shares under Section 4 of the NQSO Plan; (c)





increase the maximum term established under a Plan for any Option; (d) permit
the granting of an Option to anyone other than as provided in Article 4 of these
General Provisions; or (e) change the term of the Plan as described in Article 5
of these General Provisions.




Article 8.

Prior Rights and Obligations.  No termination, suspension, or amendment of the
Plan shall, without the consent of the Participant who has received an Option,
alter or impair any of that person’s rights or obligations under the Option
granted under the Plan prior to that termination, suspension, or amendment
without the written consent of the Participant.




The Committee may modify, extend, or renew outstanding Options and authorize the
grant of new Options in substitution therefore, provided that any action may
not, without the written consent of a Participant, impair any of such
Participant’s rights under any Option.  




Article 9.

Privileges of Stock Ownership.  Notwithstanding the exercise of any Option
granted pursuant to the terms of this Plan no Participant shall have any of the
rights or privileges of a stockholder of the company with respect to any shares
of Common Stock issuable upon the exercise of his or her Option until
certificates representing the shares have been issued and delivered.  No shares
shall be required to be issued and delivered upon exercise of any Option unless
and until all of the requirements of law and of all regulatory agencies having
jurisdiction over the issuance and delivery of the securities shall have been
fully complied with.




Article 10.

Reservation of Shares of Common Stock.  The Company, during the term of this
Plan, shall at all times reserve and keep available such number of shares of its
Common Stock as shall be sufficient to satisfy the requirements of the Plan.  In
addition, the Company shall from time to time, as is necessary to accomplish the
purposes of this Plan, seek or obtain from any regulatory agency having
jurisdiction any requisite authority in order to issue and sell shares of Common
Stock hereunder.  The inability of the Company to obtain from any regulatory
agency the authority deemed by the Company’s counsel to be necessary to the
lawful issuance and sale of any Common Stock hereunder shall relieve the Company
of any liability in respect of the failure to issue or sell the stock for which
the requisite authority was not obtained.




Article 11.

Tax Withholding.  The exercise of any Option granted under this Plan is subject
to the condition that if at any time the Company shall determine, in its
discretion, that the satisfaction of withholding tax or other withholding
liabilities under any state or federal law is necessary or desirable as a
condition to, or in connection with, such exercise or the delivery or purchase
of shares, then in such event, the exercise of the Option shall not be effective
unless such withholding shall have been effected or obtained in a manner
acceptable to the Company.




Article 12.

Compliance with Securities Laws.  Shares of Common Stock shall not be issued
with respected to any Option under the Plan unless the issuance and





delivery of those shares shall comply will all relevant provisions of state and
federal law including, without limitation, the Securities Act of 1933, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.  The Committee may also require an individual to furnish evidence
satisfactory to the Company, including a written and signed representation
letter and consent to be bound by any transfer restriction imposed by law,
legend, condition, or otherwise, that the shares are being purchased only for
investment and without any present intention to sell or distribute the shares in
violation of any state or federal law, rule or regulation.  Further, an
individual shall consent to the imposition of a legend on the shares of Common
Stock relating to his or her Option restricting their transferability as
required by law or by this Article 12.




Notwithstanding any other provision set forth in the Plan, if required by the
then current Section 16 of the Securities Exchange Act of 1934, any “derivative
security” or “equity security” offered pursuant to the Plan to any Insider may
not be sold or transferred for at least six months after the date of grant of
such Award.  The terms “equity security” and “derivative security” shall have
the meaning s ascribed to them in the then current Rule 16(a) under the
Securities Exchange Act of 1934.  




Article 13.

Corporate Transactions.  In the event of (a) a dissolution or liquidation of the
Company, (b) merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the company or their relative stock holdings and the Awards granted under this
Plan are assumed, converted, or replaced by the successor corporation, which
assumption is binding on all Participants), (c) merger in which the Company is
the surviving corporation but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges with the Company in such
merger) cease to own their shares or other equity interest in the Company, (d)
the sale of substantially all of the assets of the Company, or (e) the
acquisition, sale, or transfer of more than 50% of the outstanding shares of the
Company by tender offer or similar transaction, then any or all outstanding
Awards may be assumed, converted or replaced by the successor corporation (if
any), which assumption, conversion, or replacement shall be binding on all
Participants.  In the alternative, the successor corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards).  The successor corporation may also issue, in place
of outstanding shares of the Company held by the Participant, substantially
similar shares or other property subject to repurchase restrictions no less
favorable to the Participant.




In the event such successor corporation (if any) refuses to assume or substitute
 Awards as provided above pursuant to a transaction described in this Article
13, such Awards shall expire on such transaction at such time and on such
conditions as





the Committee may determine at its sole and complete discretion.  In any case,
notwithstanding anything in this Plan to the contrary, the Committee may, in its
sole and complete discretion, provide that the vesting (that is, full
exercisability in the case of Options) shall accelerate into full vesting upon a
transaction described in this Article 13.  




Article 14.

Governing Law.

The provisions of this Plan hereunder shall be governed by and interpreted in
accordance with the laws of the State of Colorado, United States of America,
without regard to any applicable conflicts of law and without regard to the fact
that any party is or may become a resident of a different state or county.











MEXORO MINERALS LTD.










NONQUALIFIED  STOCK OPTION PLAN







Section 1.

Purpose.  The purpose of this Mexoro Minerals Ltd. Non-qualified  Stock Option
Plan (“Plan”) is to provide for the grant of options which shall not constitute
qualified “incentive stock options” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (“Code”).  This Plan is Part II of the
Company’s Stock Option plan (“Plan”).  Unless any provision herein indicates to
the contrary, this Plan shall be subject to the General Provisions of the Plan.




Section 2.

Option Terms and Conditions.  Each NQSO shall be evidenced by a NQSO agreement
between the grantee (“Optionee”) and the Company.  The terms and conditions of
NQSOs granted under the Plan shall be determined by the Committee in its sole
and complete discretion.  Each NQSO shall be subject to all applicable terms and
conditions of the Plan and may be subject to other terms and conditions which
are not inconsistent with the Plan.  The terms and conditions may differ as
between NQSOs.




Section 3.

Duration of Options.  Each NQSO shall expire on the date as determined by the
Committee.  In addition, each NQSO shall be subject to earlier termination as
otherwise provided under the Plan.  The date of grant of a NQSO shall be the
date on which the Committee makes the determination to grant such NQSO, unless
otherwise specified by the Committee.




Section 4.

Exercise Price.  The exercise price (“Exercise Price”) for shares of Common
Stock subject to any NQSO shall be determined by the Committee in its sole and
complete discretion.  To the extent that the Exercise Price is designated with
respect to fair market value (“Fair Market Value”) of the shares at the time of
the grant of the NQSO, then Fair Market Value shall be determined by the
Committee on the basis of such factors as they deem appropriate, including a
determination of Fair Market Value based on an independent appraisal by a person
who customarily makes such appraisals.  However, the Fair Market Value on any
day shall be deemed to be, if the Common Stock is traded on a national
securities exchange, the closing price (or, if no reported sale takes place on
such day, the mean of the reported bid and asked prices) of the Common Stock on
such day on the principal such exchange.  In each case, the Committee’s
determination of Fair Market Value shall be conclusive.




Section 5.

Exercise of Options.  A NQSO shall be exercisable at the times or upon the
events determined by the Committee as set forth in the NQSO agreement governing
the NQSO.  Each NQSO shall be exercisable in one or more installments during its
term, and the right to exercise may be cumulative as determined by the





Committee.  No NQSO may be exercised for a fraction of a share of Common Stock.
 The person exercising a NQSO may do so only by written notice of exercise
delivered to the Committee, in such form as the Committee prescribes or approves
from time to time, specifying the number of shares to be purchased and
accompanied by a tender of the Exercise Price for those shares.  The Exercise
Price of any shares purchased shall be paid in full in cash or by certified or
cashier’s check payable to the order of the Company, or by shares of Common
Stock, if permitted by the Committee, or by a full recourse promissory note if
permitted by the Committee, or by a combination these means, at the time of
exercise of the NQSO.




If any portion of the Exercise Price is paid in shares of Common Stock, those
shares shall be tendered at their then Fair Market Value as determined by the
Committee  in accordance with Section 4 of this Plan.  As permitted by the
Committee, payment in shares of Common Stock shall include the automatic
application of shares of Common Stock received upon exercise of an NQSO to
satisfy the Exercise Price for the NQSO or additional NQSOs.




Section 6.

Continued Employment or Service.  Each Optionee, if requested by the Committee,
must agree in writing as a condition of the granting of his or her NQSO, to
remain in the employment of, or service to, the Company or any Subsidiary
following the date of the granting of that option for a period specified by the
Committee.  Nothing in this Plan nor in any NQSO granted hereunder shall confer
upon any Optionee any right to continued employment by, or service to, the
Company or any Subsidiary, or limit in any way the right of the Company or any
subsidiary at any time to terminate or alter the terms of that employment or
service arrangement.




Section 7.

Option Rights Upon Termination of Employment or Service.  If an Optionee under
this Plan ceases to be employed by, or provide services to, the Company or any
Subsidiary for any reason other than death or disability, his or her option
shall immediately terminate, provided, however, that the Committee may, in its
discretion, allow the NQSO to be exercised, to the extent exercisable on the
date of termination of employment or service, at any time within three months
after the date of termination of employment or service, unless either the NQSO
or this Plan otherwise provides for earlier termination.




Section 8.

Option Rights Upon Disability.  If an Optionee becomes disabled within the
meaning of Code Section 22(e)(3) while employed by, or providing services to,
the Company or any Subsidiary, his or her NQSO shall immediately terminate,
provided, however, that the Committee may, in its discretion, allow the NQSO to
be exercised, to the extent exercisable on the date of termination of employment
or service due to disability, at any time within one year after the date of
termination of employment or service due to disability, unless either the NQSO
or the Plan otherwise provides for earlier termination.




Section 9.

Option Rights Upon Death of Optionee.  Except as otherwise limited by the
Committee at the time of the grant of a NQSO, if an Optionee dies while





employed by, or providing services to, the Company or any Subsidiary, his or her
NQSO shall expire one year after the date of death unless by its terms it
expires sooner.  During this one year or shorter period, the NQSO may be
exercised, to the extent exercisable on the date of death, by the person or
persons to whom the Optionee’s rights under the NQSO shall pass by will or by
the laws of descent and distribution.




Section 10.

Options Not Transferable.  NQSOs granted pursuant to the terms of this Plan may
not be sold, pledged, assigned, or transferred in any manner otherwise than by
will or the laws of descent or distribution and  shall not be subject to
execution, attachment, or similar process.  However, at the Optionee’s election,
the NQSO may be transferred to and held by a grantor trust of which the Optionee
is both a trustee and beneficiary, in which case such NQSO shall continue to be
subject to all restrictions set forth in the Plan and this Plan.  NQSOs may be
exercised during the lifetime of an Optionee only by (a) the Optionee, (b) at
the Optionee’s election, by a grantor trust of which the Optionee is both a
trustee and beneficiary, (c) on behalf of the Optionee, by a person holding the
Optionee’s power of attorney for that purpose, or (d) the duly appointed
guardian of the person and property of an Optionee who is disabled within the
meaning of Code Section 22(e)(3).




Section 11.

Option Shares May Be Restricted.  As the Committee may determine, the shares of
Common Stock purchased upon exercise of an NQSO granted hereunder may be deemed
 to be “Restricted Shares” granted under the Restricted Shares Plan for purposes
of applying all provisions and terms and conditions of the Restricted Share
Plan.  As such, during the “Restriction Period” (as described in the Restricted
Share Plan),  such shares of Common Stock may be subject to redemption and
nontransferability, and all restrictions shall lapse upon the occurrence of
events as may be determined by the Committee.  Further, the procedures of the
Restricted Share Plan relating to the issuance, surrender, and assignment of
shares and the provisions relating to stockholder rights may apply to the shares
of Common Stock issued upon exercise of any NQSO granted hereunder.





















































Schedule A

Employee Stock Option Grant




Name

Options

Price

Date of Grant

Vesting

Juan Miranda

75,000

$0.75

February 15, 2008

12,500 will vest immediately on date of grant, and 12,500 will vest every 6
months over 2 ½ years

Ademir Durand

75,000

$0.52

April 7, 2008

12,500 will vest immediately on date of grant, and 12,500 will vest every 6
months over 2 ½ years

Ramon Grajeda

75,000

$0.52

April 7, 2008

12,500 will vest immediately on date of grant, and 12,500 will vest every 6
months over 2 ½ years

Ivette Hilario

30,000

$0.52

April 7, 2008

5,000 will vest immediately on date of grant, and 5,000 will vest every 6 months
over 2 ½ years

Jose Vacame

30,000

$0.52

April 7, 2008

5,000 will vest immediately on date of grant, and 5,000 will vest every 6 months
over 2 ½ years

Emilio Rascon

25,000

$0.52

April 7, 2008

4,166 will vest immediately on date of grant, and 4,166 will vest every 6 months
over 2 ½ years

Gabriel Caldera

45,000

$0.52

April 7, 2008

7,500 will vest immediately on date of grant, and 7,500 will vest every 6 months
over 2 ½ years

Antonio Luna

15,000

$0.52

April 7, 2008

2,500 will vest immediately on date of grant, and 2,500 will vest every 6 months
over 2 ½ years

Lupita Hernandez

15,000

$0.52

April 7, 2008

2,500 will vest immediately on date of grant, and 2,500 will vest every 6 months
over 2 ½ years

Fernando Mercado

15,000

$0.52

April 7, 2008

2,500 will vest immediately on date of grant, and 2,500 will vest every 6 months
over 2 ½ years









































Schedule B




Employee Stock Award Grant




Name

Stock Award

Francisco Quiroz

50,000 shares for all single discovery of 250,000 oz of Au or Au-Ag equivalent

50,000 shares for each additional 250,000 oz of Au or Au-Ag equivalent up to a
maximum of 200,000 shares for each discovery of 1,000,000 oz or greater of Au or
Au-Ag equivalent

Juan Miranda

25,000 shares for all single discovery of 250,000 oz of Au or Au-Ag equivalent

25,000 shares for each additional 250,000 oz of Au or Au-Ag equivalent up to a
maximum of 200,000 shares for each discovery of 1,000,000 oz or greater of Au or
Au-Ag equivalent






















































































Schedule C




Management Stock Option Grant




Name

Options

Price

Date of Grant

Vesting

Robert Knight

250,000

$0.52

April 7, 2008

41,666 will vest immediately on date of grant, and 41,666 will vest every 6
months, over 2 ½ years

Mario Ayub

250,000

$0.52

April 7, 2008

41,666 will vest immediately on date of grant, and 41,666 will vest every 6
months, over 2 ½ years

Francisco Quiroz

200,000

$0.52

April 7, 2008

33,333 will vest immediately on date of grant, and 33,333 will vest every 6
months, over 2 ½ years

Steven A. Sanders

150,000

$0.52

April 7, 2008

25,000 will vest immediately on date of grant, and 25,0020 will vest every 6
months, over 2 ½ years






